            Case 2:18-cv-02394-JLS Document 21 Filed 05/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREN KRAYNAK                               :              CIVIL ACTION
                                            :
       v.                                   :
                                            :
ANDREW SAUL, Commissioner                   :
of Social Security                          :              NO. 18-2394

                                          ORDER

       AND NOW, this          26th      day of       May         , 2020, upon careful and

independent consideration, the record reveals that the Commissioner did not apply correct

legal standards and that the record does not contain substantial evidence to support the

ALJ’s findings of fact and conclusions of law. As a result, this action must be remanded

to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, it is

hereby ORDERED that:

               1.     The Report and Recommendation is APPROVED AND ADOPTED;

               2.     Judgment is entered REVERSING the decision of the Commissioner
                      of Social Security for the purposes of this remand only and the relief
                      sought by Plaintiff is GRANTED to the extent that the matter is
                      REMANDED for further proceedings consistent with this
                      adjudication;

               3.     Plaintiff’s Motion for Remand (Doc. 16) is GRANTED consistent
                      with Judge Hey’s Report;

               4.     The Clerk of Court is hereby directed to mark this case closed.

                                            BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                            _______________________
                                            JEFFREY L. SCHMEHL, J.
